DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on October 17, 2022, the objections the drawings, specification, and the 112(b) rejections in the previous office action (dated 09/01/2022), are hereby withdrawn.
The status of the claims is as follows:
Claims 1, 4, 6-7 have been amended,
Claim 2 was previously cancelled,
Claims 3, 5 and 8 were previously presented, and
Claims 9-10 were and still are withdrawn from further consideration (due to the lack of unity requirement).
Therefore, claims 1 and 3-8 are currently pending.

Drawings
The drawings were received on October 17, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 7, the phrase, “…can be aligned…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
	In claim 4, Ln. 3, the phrase, “…can be aligned…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
	In claim 7, Ln. 5, the phrase, “…can be connected…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
As for claims 3-8, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. (US 7866183 – art of record; hereinafter Roth).
Regarding claim 1, Roth discloses a container (10) comprising: 
a first receptacle (12) defining a first chamber (30; which hold a consumable beverage (20) – as shown in Roth Figs. 1 and 6), the first receptacle having a first aperture; 
a second receptacle (14, 34, 38, 42 and 64) defining a second chamber (i.e. the cavity that holds additive (62) – as shown in Roth Figs. 2 and 6), the second receptacle having a second aperture (44 and 66; as shown in Roth Fig. 8); and 
a reclosable opening allowing access to the first receptacle and the second receptacle, wherein the second receptacle is movably mounted upon the first receptacle (via inner threads (18) of collar (34) – where the collar (34) is the lower end or portion of the second receptacle (14); see Roth Col. 6 Ln. 8-15) such that the first aperture and the second aperture capable of being aligned (via a rotatable plate (64) – which is part of the second receptacle (14) – since the rotatable plate (64) is rotatable secured to the base (42) of the second receptacle (14); emphasis added, see Roth Col. 6 Ln. 22-32) to allow the contents of the second chamber to be introduced into the first chamber, wherein the first receptacle is insulated (see Roth Col. 5 Ln. 52 – Col. 3 Ln. 4), wherein the first receptacle comprises inner (26) and outer (24) sleeves which define an insulating chamber (27) provided between the inner and outer sleeves (Roth Col. 5 Ln. 21 – Col. 9 Ln. 7 and Figs. 1-9).

Regarding claim 4, Roth further discloses wherein the second receptacle is rotatable mounted upon the first receptacle such that the first aperture and the second aperture capable of being aligned (Roth Col. 6 Ln. 8-32).

Regarding claim 5, Roth further discloses wherein the second receptacle is rotatably mounted upon the first receptacle by way of a snap-fit connection (i.e. via a shaft (70) being snapped into a guide post (68); see Roth Col. 6 Ln. 53-67) that is configured to prevent axial movement of the second receptacle with respect to the first receptacle but allow rotational movement of the second receptacle with respect to the first receptacle (see Roth Figs. 1-4, 6-6a and 9).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Cho (US 20004018709 – art of record; hereinafter Cho).
Regarding claim 3, Roth as above teaches all the structural limitations as set forth in claim 1, except for wherein the second receptacle comprises a hopper portion having an inwardly tapered surface which tapers inwardly towards the second aperture.
	Cho is in the same field of endeavor as the claimed invention and Roth, which is a container having a first receptacle and a second receptacle. Cho teaches a container embodiment (as shown in Figs. 1-4) comprising: 
a first receptacle (12) defining a first chamber, the first receptacle having a first aperture (17); 
a second receptacle (i.e. middle cap member (25) AND lower cap member (30)) defining a second chamber, the second receptacle having a second aperture (28 and 40); and
a reclosable opening allowing access to the first and second receptacles, wherein the second receptacle is movably mounted upon the first receptacle such that the first and second apertures can be aligned to allow the contents of the second chamber to be introduced into the first chamber; and 
wherein the second receptacle (specifically middle cap member (25)) comprises a hopper portion (27) having an inwardly tapered surface (as shown in Cho Figs. 3-4) which tapers inwardly towards the second aperture (specifically aperture (28); Cho [0025-0029]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second receptacle (of Roth) to have a similar hopper portion with an inwardly tapered surface (as taught by Cho) to ensure the content of the second receptacle move towards and dispenses through the second aperture and into the first receptacle for mixing. Furthermore, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim (in particular claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed on October 17, 2022 with respect to claims 1 and 3-8 have been fully considered but they are not persuasive for the following reason(s):
Applicant’s argument: the applied art (specifically Roth) fails to teach certain features of the claimed invention, such as “…a second receptacle defining a second chamber that is movably mounted upon the first receptacle defining a first chamber….” (Remarks pg. 6-7 and item A).
Examiner’s response: Examiner respectfully disagrees with applicant’s assertion. In the art rejection above, examiner explains as to how the applied art (i.e. Roth) teaches the noted limitation above.  For instance, since the rotatable plate (64) is considered to a component of the overall second receptacle (i.e. second compartment (14)), and the fact that the rotatable plate and the base of the second compartment interact with one another. Examiner considers the structure (of Roth) to read on or teach the noted limitation above; emphasis added.

Applicant’s argument: Roth does not disclose the first receptacle being movably mounted on the second receptacle (Remarks pg. 7, 1st ¶ Last sentence).
Examiner’s response: It is noted that the features upon which applicant relies (i.e., the first receptacle being movably mounted on the second receptacle) are not recited in the rejected claim(s). Rather, the claim recites the second receptacle is movably mounted upon the first receptacle. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

Applicant’s argument: The present solution is advantageous at least for the reason it provides a more simplified arrangement that is easier to manufacture.  Essentially, Roth has more structures or components when compared to the claimed invention or structure (Remarks pg. 7, 2nd ¶).
Examiner’s response: Examiner respectfully disagrees with this assertion and it must be noted that overall structure (of Roth) discloses or teaches the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant.  Furthermore, examiner will note the following, the applicant uses “comprising” which is open-ended and does not exclude additional, unrecited elements. See MPEP §2111.03(I)

Applicant’s argument: the combination (of Roth and Cho) does not teach the limitations of claim 3; therefore, claim 3 is patentable over the 103 rejection. Essentially, the 103 rejection is improper (Remarks pg. 8).
Examiner’s response: Examiner respectfully disagrees with this assertion because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP § 2145 (III)

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736